Exhibit 10.3

PREMIER EXHIBITIONS, INC.

2009 EQUITY INCENTIVE PLAN

RESTRICTED SHARES AGREEMENT

Summary of Restricted Share Grant

Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to the
Participant named below, in accordance with the terms and subject to the
conditions of the Premier Exhibitions, Inc. 2009 Equity Incentive Plan, as
amended (the “Plan”) and this Restricted Shares Agreement (the “Agreement”), the
following number of Restricted Shares, on the Date of Grant set forth below:

 

Name of Participant:

  Number of Restricted Shares:   Date of Grant:   Vesting Dates:  

Terms of Agreement

1. Grant of Restricted Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant, the total number of
restricted Shares (the “Restricted Shares”) set forth above. The Restricted
Shares shall be fully paid and nonassessable.

2. Vesting of Restricted Shares.

(a) The Restricted Shares shall vest and become nonforfeitable if the
Participant shall have remained in the continuous employ of the Company or a
Subsidiary through the Vesting Date.

(b) Notwithstanding the provisions of Section 2(a), all of the Restricted Shares
covered by this Agreement shall immediately become vested and nonforfeitable if,
prior to the Vesting Date, the Participant’s employment with the Company and its
Subsidiaries terminates by reason of death or permanent disability (defined by
reference to the Company’s long-term disability plan covering the Participant).

(c) For purposes of this Agreement, the continuous employment of the Participant
with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Participant shall not be deemed to have ceased to be an
employee of the Company and its Subsidiaries, by reason of the transfer of his
employment among the Company and its Subsidiaries or a leave of absence approved
by the Committee.

3. Forfeiture of Shares. The Restricted Shares that have not yet vested pursuant
to Section 2 (and any rights associated therewith, including without limitation
any dividends for which the record date occurs on or after the date of
forfeiture) shall be forfeited automatically



--------------------------------------------------------------------------------

without further action or notice if the Participant ceases to be employed by the
Company and its Subsidiaries other than as provided in Section 2(b). In the
event of a forfeiture of the Restricted Shares, the stock book entry account
representing the Restricted Shares covered by this Agreement shall be cancelled.

4. Transferability. The Restricted Shares may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Participant,
except to the Company, by will or the laws of descent and distribution, or as
may otherwise be permitted by the Plan, until the Restricted Shares have vested
as provided in Section 2. Any purported transfer or encumbrance in violation of
the provisions of this Section 4 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares. Any permitted transferee (other than the Company) shall
remain subject to all the terms and conditions applicable to the Restricted
Shares prior to such transfer.

5. Change in Control. The Restricted Shares shall be subject to the provisions
of Section 19 of the Plan in the event of a Change in Control.

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Participant shall have all of the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any cash dividends that may be paid thereon
(which such cash dividends shall be paid to the Participant at the same time
they are paid to the holders of Shares of the Company); provided, however, that
any additional Shares of the Company or other securities that the Participant
may become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company shall
be considered Restricted Shares and shall be subject to the same restrictions as
the Restricted Shares covered by this Agreement.

7. Custody of Restricted Shares; Stock Power. Until the Restricted Shares have
vested as provided in Section 2, the Restricted Shares shall be issued in
book-entry only form and shall not be represented by a certificate. The
restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of the Company. The Participant
agrees that, in order to ensure compliance with the restrictions imposed on the
Restricted Shares under this Agreement, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any. By execution of this
Agreement and effective until the Restricted Shares have become vested as
provided in Section 2, the Participant hereby irrevocably constitutes and
appoints each of the Chief Executive Officer and the Chief Financial Officer of
the Company as attorney-in-fact to transfer the Restricted Shares on the stock
transfer records of the Company with full power of substitution. The Participant
agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to the provisions of this Agreement.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Participant any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Participant.

 

-2-



--------------------------------------------------------------------------------

9. Relation to Other Benefits. Any economic or other benefit to the Participant
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Participant may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
its Subsidiaries and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or its Subsidiaries.

10. Taxes and Withholding.

(a) The Participant shall irrevocably elect on a form provided by the Company,
and no later than a date specified by the Company, to satisfy the minimum amount
required to be withheld for federal, state, local, foreign or other taxes
attributable to the vesting of the Restricted Shares by either (i) surrendering
to the Company a number of the Restricted Shares that becomes vested hereunder
with a value equal to the minimum required withholding (based on the Fair Market
Value of the Shares on the date of surrender); provided that to prevent the
issuance of fractional shares and the under-withholding of taxes, the
Participant agrees that the number of Restricted Shares surrendered shall be
rounded up to the next whole number of shares, or (ii) tendering a cash payment
to the Company at such time and in such amount as may be necessary to discharge
the obligations of the Company (or any of its Subsidiaries) for the payment
thereof. If the Participant does not elect a withholding method as provided
herein (or the election does not comply with the terms and conditions
established by the Company), then the required withholding obligation shall be
satisfied by the Company or Subsidiary (as applicable) using the method
described in Section 10(a)(i).

(b) If the Company or any Subsidiary is required to withhold any federal, state,
local, foreign or other taxes in connection with any cash dividends paid with
respect to the Restricted Shares, then the Company or Subsidiary (as applicable)
shall have the right in its sole discretion to either (i) withhold or cause to
be withheld the required taxes from the payment of the cash dividend,
(ii) require the Participant to tender a cash payment to the Company at such
time and in such amount as may be necessary to discharge the obligations of the
Company (or any of its Subsidiaries) for the payment of the required tax
withholding, or (iii) deduct the required tax withholding from any amount of
salary, bonus, incentive compensation or other amounts otherwise payable in cash
to the Participant (other than deferred compensation subject to Section 409A of
the Code).

(c) If the Company or any Subsidiary is required to withhold any federal, state,
local, foreign or other taxes in connection with the Participant making an
election under Section 83(b) of the Code with respect to the Restricted Shares,
then the Company or Subsidiary (as applicable) shall have the right in its sole
discretion to either (i) require the Participant to tender a cash payment to the
Company at such time and in such amount as may be necessary to discharge the
obligations of the Company (or any of its Subsidiaries) for the payment of the
required tax withholding, or (ii) deduct the required tax withholding from any
amount of salary, bonus, incentive compensation or other amounts otherwise
payable in cash to the Participant (other than deferred compensation subject to
Section 409A of the Code). The Participant hereby agrees to promptly submit a
copy of any election made by the Participant pursuant to Section 83(b) of the
Code to the following address: Premier Exhibitions, Inc., 3340 Peachtree Road,
N.E., Suite 900, Atlanta, Georgia 30326, Attention: Corporate Secretary.

 

-3-



--------------------------------------------------------------------------------

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the NASDAQ Global Market or any national securities exchange with respect to
the Restricted Shares; provided, however, notwithstanding any other provision of
this Agreement, the Restricted Shares shall not be delivered or become vested if
the delivery or vesting thereof would result in a violation of any such law or
listing requirement.

12. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.

13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee, acting pursuant to the
Plan, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Shares. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive and binding on
all persons.

15. Successors and Assigns. Without limiting Section 4, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Participant, and
the successors and assigns of the Company.

16. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Florida, without giving
effect to the principles of conflict of laws thereof.

17. Use of Participant’s Information. Information about the Participant and the
Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.

 

-4-



--------------------------------------------------------------------------------

18. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Participant understands that,
unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement. The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.

(Signatures are on the following page)

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement, as of the Date of Grant.

 

PREMIER EXHIBITIONS, INC. By:  

 

Name:   Title:  

The undersigned hereby acknowledges receipt of a copy of the Plan Summary and
Prospectus, and the Company’s most recent Annual Report and Proxy Statement (the
“Prospectus Information”). The Participant represents that he or she is familiar
with the terms and provisions of the Prospectus Information and hereby accepts
the Restricted Shares on the terms and conditions set forth herein and in the
Plan.

 

 

Participant Date:  

 

 

-6-